DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-6, 8-12, 15-17, and 19-28 are pending (claim set as filed on 05/31/2022). 
Applicant’s election without traverse of Group I directed to the system claims is again acknowledged. Claims 20-24 directed to the method stand withdrawn as being directed to the non-elected invention. 
Therefore, claims 1, 4-6, 8-12, 15-17, 19, and 25-28 are under examination.
	
Priority
	This application has a provisional application no. 62/466,983 filed on 03/03/2017.

Information Disclosure Statement
	The Information Disclosure Statements filed on 04/27/2022 and 06/10/2022 have been considered.

Terminal Disclaimers
The terminal disclaimer filed on 09/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 15/670,481 has been reviewed and is accepted. The terminal disclaimer has been recorded.
The terminal disclaimers filed on 08/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 16/698,872 and U.S. Patent no. 10,670,615 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Withdrawal of Rejections
The response and amendments filed on 05/31/2022 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Examiner’s Response to Prior Art Arguments
Applicant’s amendments and arguments filed on 05/31/2022 have been fully considered.
In response to Applicant’s argument (addressing page 6 of the remarks) that “As disclosed in ¶ [0036] of the specification, ‘It was only at a 1:5 dilution where the electrochemical signal decreased. This experiment confirmed that protease efficiency is determined by both space (room for hemoglobin to unfold) and imidazole (putting hemoglobin in relaxed state)”, it is noted that the amended claim language of “a dilution of not greater than 1:5 is used” encompasses all dilution value less than 1:5 under the broadest reasonable interpretation. However, the specification at ¶ [0036] states “However, when a 1 M solution of imidazole was used as the diluent, the same signal was observed for 1:1, 1:2, 1:3, and 1:4 dilutions (FIG. 7)”. Thus, to be in commensurate in scope with the claimed invention, it appears that “only at a 1:5 dilution where the electrochemical signal decreased” would allow for “the protease to efficiently release all the F-VH. Both space (dilution) and imidazole are required for optimal protease function” (see specification at ¶ [0038]-[0039]). Clarification is requested.

Specification Objection
The use of the term “Zwittergent 3-14”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-6, 8-12, 15-17, 19, and 25-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Base claims 1 and 9 contains the trademark/trade name “Zwittergent 3-14”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe n-Tetradecyl-N,N-dimethyl-3-ammonio-1-propanesulfonate and, accordingly, the identification/description is indefinite.
Claims 4 and 15 recite, in part, “The system of claim 3” and “The system of claim 14”, respectively, and therefore, are rejected as being indefinite for depending upon canceled claims. 
Claims 5-6, 8, 10-12, 16-17, 19, and 25-28 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

Allowable Subject Matter
The following claim is drafted by the Examiner and considered to distinguish patentably over the art of record in this application, claim 1 is presented to Applicant for consideration: 
	Claim 1 (proposed):	A system for preparing a sample containing hemoglobin HbA1c 
for measurement by an electrochemical sensor, the system comprising: 
a lysing mixture, the lysing mixture including a zwitterionic surfactant; 
an oxidizing mixture, the oxidizing mixture including a cationic surfactant and an isothiazoline derivative; and 
a protease mixture, the protease mixture including a molecule including an imidazole, wherein the system includes a sampler/mixer device, and the lysing mixture is located in the sampler/mixer device, wherein the sampler/mixer device is configured to dose a sample area of a test strip, wherein the zwitterionic surfactant is n-Tetradecyl-N,N-dimethyl-3-ammonio-1-propanesulfonate (Zwittergent 3-14®) and the cationic surfactant is 1-Dodecyl pyridinium chloride and the isothiazoline derivative is 1,2 Benzisothiazol-3(2H)-one and at a 1:5 dilution.

Reasons for allowance: The instant specification at ¶ [0032] states “In order to optimize the digestion of the protease, the hemoglobin needs to be in a relaxed state and able to spread out. A relaxed state provides for the molecule to unfold … Imidazole (C3H4N2) binds to the hemoglobin causing it to be in a relaxed state and thus allowing the protease to react more efficiently (FIG. 4)”. Moreover, ¶ [0038] further provides that “Using large concentrations imidazole with a small dilution (1:5) allows for the protease to efficiently release all the F-VH. Both space (dilution) and imidazole are required for optimal protease function”.

Conclusion
	No claims were allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653